DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of Species B,  as represented in claims 1-5 and 10-17 in the reply filed on 2 May 2022 is acknowledged.
Claims 6-9 as well as the non-elected species subject matter pertaining to claims 1-4 and 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 September 2017.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 12 June 2019, 22 December 2020, 25 March 2021, and 30 July 2021 have been considered by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 2 May 2022 is acknowledged. Applicants acknowledge that the claims active in Species B are claims 1-5 and 10-15. Species B is drawn to a core or cladding glass fiber composition comprising sulfur, germanium, and gallium as shown in Examples 8-11 in Table 1B.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 May 2022. Furthermore, in claims 1-4 and 10-15 the subject matter outside of the elected Species B has been withdrawn. 


Specification
The disclosure is objected to because of the following informalities: minor typographical error.
On page 10, line 12 (actual) recites a list of elements that define “Ln”. The 14th element in the list is “Ty”. The Examiner believes this is a typographical error for the element “Yb”.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 10-15 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a composition comprising in terms of mole percentages 50-90% of S, 0-25% of Ga, 0-40% of As, 0-35% of Ge, 0-7.25% of R1 (added in the form of R1Hal), 0-13.5% of R2 (added in the form of R2Hal), 0-5% of M1 (added in the form of M1Hal2), 0-7.25% of M2 (added in the form of M2Hal2), 0-4% of Ln (added in the form of LnHal3), 10-42% of the sum of Ga, As, and Ge, 0-16% of the sum of R1 , R2, M1, M2, and Ln, 0-16% of Hal, wherein Hal = fluoride, chloride, bromide, and/or iodide, Hal1 = chloride and/or bromide, R1 = Li, Na. K, Rb, and/or Cs, R2 = Ag and/or Cu, M1 = Mg, Ca, Sr, and/or Ba, M2 = Zn, Cd, Hg, and/or Pb, Ln = La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Ty, Lu, Y, and Sc having a refractive index of the cladding is less than the refractive index of the core, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	A) The breadth of the claims:
	The claims encompass all glass fibers for transmitting infrared radiation, the glass fiber comprises a chalcogenide glass core, wherein the core composition comprises: a) sulfur and/or selenium, b) germanium, and c) gallium, indium, tin, and tin, and/or one or more metal halides.
	B) The nature of the invention:
	The invention relates to a glass fiber for transmitting infrared radiation having a chalcogenide glass core comprising a) sulfur and/or selenium, b) germanium, and c) gallium, indium, tin, and tin, and/or one or more metal halides. 
	C) The state of the prior art:
	While knowledge of glass compositions is extensive, there is little to no precedent for determining the composition of a glass core based solely on a relationship of the core and cladding refractive index and a generic recitation a chalcogenide glass.
	D) The level of ordinary skill:
	The level of ordinary skill in the art is high.
	E) The level of predictability in the art:
	The effect of adding or removing a given component from a composition on the properties of the glass can in many cases can be predicted.  However, generally the composition of glass described only by its generic compositional components and its physical properties is not considered to be predictable.
	F) The amount of direction provided by the inventor:
	The inventor discloses compositional ranges that are preferred for producing a glass core with the properties required by the instant claims (see specification page 6, line 1 to page 7, line 14 and Tables 1B, Examples 8-11).  Exemplary compositions exhibiting the properties required by the instant claims are disclosed. All of the exemplary compositions have compositions falling within, or very close to, the disclosed preferred composition.  No guidance is provided for producing glass materials exhibiting the required properties that have a composition distinct from the disclosed preferred composition.
	G) The existence of working examples:
	There are many materials with compositions falling within or similar to the preferred composition that exhibit the required properties provided in the instant application. No examples are provided of materials having the required properties that are dissimilar to the preferred composition.
	H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	The preferred composition described in the disclosure would allow the production of a glass core material exhibiting the required properties selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce a glass material exhibiting the required properties having a composition falling outside the preferred range.
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to produce a glass core composition having the required properties outside of the compositions indicated as being enabled. Making or using a glass fiber having the generic glass composition and relationship between the refractive index of the core and cladding glass; having a composition other than that which has been indicated as enabled would require undue experimentation due to the lack of guidance provided in the instant specification.
	The glass composition and exemplary embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which glass combinations exhibit the required properties.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the required properties in compositions outside the range indicated as enabled.  See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
	The scope of enablement provided to one of ordinary skill in the art by the disclosure must be commensurate in scope with the protection sought by the claims. See, AK Steel Corp. v. Solla, 68 USPQ2d 1280. The instant claims attempt to cover all glass compositions that exhibit a set of desired properties rather than the means by which those properties may be obtained, which constitutes the subject matter discovered by applicant.  The subject matter identified as enabled by the examiner includes the entire scope of the subject matter taught by applicant as sufficient to obtain the critical properties of his invention.

	Claims 2-4 and 10-15 are rejected under 35 U.S.C. 112, first paragraph, since they depend either directly or indirectly to claim 1 without correcting the issue of the enablement.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-5 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weisberg et al., US Patent Application Publication US 2007/0147752 A1 in view of Chen et al., Investigations of structures and nonlinear optical properties of gold doped germanium-gallium-sulfur chalcogenide glasses.
Weisberg et al. teach a chalcogenide glass fiber including germanium gallium sulfide glasses. See paragraphs [0005], [0018], [0099], [0103], and [0104]. Weisberg et al teach that the fiber is a core clad fiber. See paragraphs [0052]- [0059]. Weisberg et al teach that the fiber’s core has a higher refractive index than the cladding. See paragraph [0004] and [0130]. Weisberg et al teach that the fiber can have additional polymer coatings/layers. See paragraph [0098]-[0100]. Weisberg et al. teach several different chalcogenide glass comprising components such as sulfur, germanium, and gallium. See paragraphs [0102]-[0105].   
Weisberg et al. fail to teach the specific composition of the chalcogenide glass.
Chen et al. teach a similar glass fiber. See Introduction. Chen et al. teach that the fiber comprises a chalcogenide glass. See Introduction. Chen et al teach that the chalcogenide glass is a germanium-gallium- sulfide. See Introduction. Chen et al. teach that the glass has a molar composition of (100-x)(Ga10Ge25S65)- xAu where x = 0, 0.5, 2, 5, 7.5, and 10. See 2. Experimental Section. Chen et al. further teach a GGS composition having 10 mole% of Ga, 25 mol% of Ge, and 65mol% of S. See Table 1 Example GGS-Au) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a chalcogenide glass fiber of Weisberg et al. as suggested by Chen et a. because the resultant glass fiber would have the superior refractive index properties of the glass composition of Chen et al. 

Conclusion
The additional references cited on the 892 have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
18 June 2022